Citation Nr: 9932445	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a herniated nucleus 
pulposus, L5-S1, status postoperative diskectomy, as 
secondary to service-connected lumbosacral strain.  

2. Entitlement to an increased (compensable) rating for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of an increased rating for lumbosacral strain will 
be addressed in the remand section of this decision.  


FINDING OF FACT

The veteran has presented no competent medical evidence 
linking his herniated nucleus pulposus with his service-
connected lumbosacral strain.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
herniated nucleus pulposus as secondary to lumbosacral strain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
claim for secondary service connection, like all claims, must 
be well grounded.  Reiber v. Brown, 7 Vet. App. 513. 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464, (Fed. Cir. 1997).  

The veteran claims that the herniated nucleus pulposus at L5-
S1 is due to his service-connected lumbosacral strain.  He 
has not submitted current medical evidence in support of this 
contention.  It is noted that service connection has been in 
effect for lumbosacral strain since August 1971.  At that 
time the RO assigned a 10 percent rating.  That rating was 
reduced by the RO in a June 1976 rating decision and the 
disability is currently rated as noncompensable.  

An examination was conducted by VA in March 1998.  At that 
time, the examiner remarked that he was asked to furnish an 
opinion as to the etiology of the veteran's hip condition, 
with weakness and pain to both legs.  The examiner reviewed 
the veteran's medical history, which included a history of 
motor vehicle accident (MVA) in 1989, and conducted a 
physical examination.  The examiner rendered a professional 
opinion that the veteran's hip condition as well as numbness, 
tingling and motor weakness of both lower extremities were 
due to lumbar herniated nucleus pulposus and were not likely 
caused by a prior service-connected lumbosacral strain.  The 
diagnoses were chronic lumbosacral strain and status post MVA 
in 1989 with herniated nucleus pulposus, Sl-S1; status post 
L5-S1 lumbar diskectomy with residuals chronic low back pain, 
bilateral gluteal pain, bilateral sciatica and bilateral 
lumbar radiculopathy.  

The veteran and his representative have objected to the 
characterization made by the VA examiner, that the herniated 
nucleus pulposus is a result of the veteran's 1989 MVA.  
However, there has been no medical evidence submitted to 
contradict this finding.  More importantly, there has been no 
evidence submitted that supports the veteran's contention 
that a relationship exists between the disc herniation and 
the lumbosacral strain.  The only evidence of linkage are the 
veteran's own contentions.  He is, however, a layperson with 
no medical training or expertise, and his contentions by 
themselves do not constitute competent medical evidence of a 
nexus between the lumbosacral strain and the herniated 
nucleus pulposus.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence 
establishing the necessary link the claim is not considered 
to be plausible and must be denied.  

The veteran's representative has asked that VA obtain a 
medical opinion to specifically ask whether the veteran's 
lumbosacral strain may have aggravated the herniated nucleus 
pulposus.  However, because the veteran has failed to meet 
his initial burden of submitting evidence of a well-grounded 
claim for service connection, VA cannot assist the claimant 
in further development.  Morton v. West, 12 Vet. App. 477 
(1999).  

The veteran's representative has also argued that VA should 
attempt to obtain the medical records of the reported 1989 
MVA in accordance with the VA obligation under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, the evidence must be such that "if true, [it] would 
have made the claim plausible"  Id.  at 80; see also Voerth 
v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).  The 
Board does not find that evidence of an intercurrent injury 
would render this claim plausible.  Therefore such additional 
development is not necessary.  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why the current attempt fails.  


ORDER

The claim for entitlement to service connection for a 
herniated nucleus pulposus, L5-S1, status postoperative 
diskectomy, as secondary to service-connected lumbosacral 
strain, is denied.  


REMAND


Regarding the issue of an increased rating for lumbosacral 
strain it is noted that the record shows that the veteran is 
in receipt of benefits from the Social Security 
Administration.  The VA has a duty to assist the veteran in 
developing facts pertinent to well-grounded claim (i.e., a 
claim which is not inherently implausible).  38 U.S.C.A. § 
5107(a)( West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1997).  
This duty includes obtaining all private and governmental 
records, and, when indicated by the circumstances of the 
case, ordering a medical examination.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Where there is a claim for an increased rating and the VA has 
actual notice that the veteran is in receipt of disability 
benefits administered by the Social Security Administration 
(SSA) based upon unemployability status, the VA violates the 
duty to assist by not acquiring the SSA decision and the 
medical records supporting it.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  

Review of the March 1998 VA medical examination shows that, 
while the examiner rendered an opinion regarding whether the 
neurologic symptoms were related to his  service-connected 
lumbosacral strain or his non-service-connected herniated 
nucleus pulposus, he did not state to which disability the 
other symptoms, such as limitation of motion and early 
arthritic changes, were attributable.  The Board believes 
that additional development is necessary.  

In view of the foregoing, this issue is remanded for the 
following:

1.  The RO must contact the Social 
Security Administration and obtain copies 
of all medical records submitted by the 
veteran in connection with any disability 
claim made with that agency.  The RO 
should also obtain records of recent 
treatment, if any, for the 
service-connected back disability and 
associated those records with the claims 
file.

2.  The appellant should be scheduled for 
VA examination to determine the current 
extent of his lumbosacral strain.  The 
appellant's claims file must be made 
available to the VA examiner for review 
prior to the examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the appellant's service-
connected lumbosacral strain and render 
objective clinical findings concerning 
the severity of that disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
non-service-connected herniated nucleus 
pulposus on all back symptoms.  It should 
be specifically stated what 
symptoms/findings are due to the service-
connected lumbosacral strain and which 
are due to non-service-connected 
herniated nucleus pulposus.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Action Member, Board of Veterans' Appeals







